On Motion for Rehearing.
In the opinion this Court referred to the second child, Mary Sharlene Urrutia, adopted by appellee as “apparently” the child of appellants. This was error. Mary Charlene was not the child of appellants, and we here correct that statement. For some reason she was mentioned in the suit as adopted by appellee, but no judgment was rendered as to Mary Sharlene.
Eliminating the reference to her as apparently the child of appellants, the motion in all other respects is overruled.